Petition for Writ of Mandamus Denied and Majority and Dissenting Opinions
filed December 10, 2020.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-20-00344-CV



                    IN RE KRISTEN S. MUNSCH, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              405th District Court
                            Galveston County, Texas
                       Trial Court Cause No. 18-CV-1214

                            MAJORITY OPINION

      On April 30, 2020, relator Kristen S. Munsch filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Jared S.
Robinson, presiding judge of the 405th District Court of Galveston County, to vacate
his January 31, 2020 order granting the motion for new trial filed by real party in
interest Joseph D. Devore. We deny the petition.

                                   BACKGROUND

      Munsch and Devore were travelling east-bound on I-10, when Munsch rear-
ended Devore in an automobile accident. Devore sued Munsch for negligence, and
the case was tried to a jury. The jury answered “No” as to whether Munsch’s
negligence caused the accident, and the trial court signed a take-nothing final
judgment.

      Devore filed a motion for new trial, arguing that (1) the jury’s verdict was
against the great weight and preponderance of the evidence because Munsch
admitted that she caused the accident; and (2) Munsch’s defense counsel violated
the trial court’s rulings on motions in limine and made prejudicial and inflammatory
statements to the jury. The trial court signed the new trial order on January 31, 2020,
based on the arguments Devore raised in his motion for new trial. The new trial
order reads as follows:

             After considering Plaintiff Joseph D. Devore’s Motion for New
      Trial, the response, the pleadings, and arguments of counsel, the Court
      makes the following findings and conclusions:

            1)     The jury’s finding was against the great weight and
      preponderance of the evidence by answering “no” to Question No. 1 of
      the Court’s Charge, “Did the negligence, if any, of Kristin S. Munsch
      proximately cause the occurrence in question.”

            2)     During examination of Defendant during the trial,
      Defendant admitted that she caused the wreck. She further admitted
      weather did not play a role in the crash, mechanical issues with her
      vehicle did not play a role in the crash, no health issues on her part
      caused the crash, she knew the importance of keeping a safe following
      distance and increasing that distance the faster one travels. She
                                         2
      admitted nothing Plaintiff did or failed to do caused or contributed to
      the wreck, had she kept a greater distance between her vehicle and
      Plaintiff’s vehicle the wreck would not have happened, and it was
      foreseeable wrecks happen if one does not leave the appropriate
      distance between a driver and the vehicle in front of him/her.

             3)   In addition to the overwhelming evidence supporting a
      “yes” answer to negligence (Question No. 1), defense counsel on
      multiple occasions violated the Court’s rulings on motions in limine
      and made extremely prejudicial and inflammatory statements to the
      jury not based on evidence in the case, including but not limited to,
      accusing Plaintiff of driving with a suspended license at the time of the
      crash.

             4)    The jury’s answer to the negligence question (Question
      No. 1) conflicts with the evidence of the case presented at trial and the
      law of negligence by its finding that Defendant did not fail to take
      reasonable care to avoid causing injury or loss to another person and
      that the plaintiff has not suffered injury or loss which a reasonable
      person in the circumstances could have been expected to foresee
      (damage) that the damage was caused by the breach of duty (causation).

             Therefore, the Court GRANTS the motion and orders a new trial.

      Munsch brings this mandamus proceeding, asserting that the evidence is
factually sufficient to support the jury’s finding that Munsch was not negligent and
any alleged violations of the order in limine by Munsch’s counsel do not support the
granting of a new trial.

                              STANDARD OF REVIEW

      Ordinarily, to be entitled to a writ of mandamus, the relator must show that
the trial court clearly abused its discretion, and that the relator lacks an adequate
remedy by appeal. In re Dawson, 550 S.W.3d 625, 628 (Tex. 2018) (original
proceeding) (per curiam). A trial court clearly abuses its discretion if it reaches a
decision so arbitrary and unreasonable as to amount to a clear and prejudicial error
                                         3
of law or if it clearly fails to analyze the law correctly or apply the law correctly to
the facts. In re H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302–03 (Tex. 2016)
(orig. proceeding) (per curiam); In re Cerberus Capital Mgmt., L.P., 164 S.W.3d
379, 382 (Tex. 2005) (orig. proceeding) (per curiam). New trial orders are subject
to mandamus review. In re Toyota Motor Sales, Inc., 407 S.W.3d 746, 758–59 (Tex.
2013) (orig. proceeding).

                                 NEW TRIAL ORDER

      When granting a motion for new trial, the trial court must provide an
understandable, reasonably specific explanation of the trial court’s reasons for
setting aside the jury’s verdict. In re Bent, 487 S.W.3d 170, 173 (Tex. 2016) (orig.
proceeding); In re Columbia Med. Ctr., of Las Colinas, Subsidiary, L.P., 290 S.W.3d
204, 213 (Tex. 2009) (orig. proceeding). The trial court’s stated reason for granting
a new trial must be a legally valid reason and must also be specific enough to show
that the trial court did not simply parrot a pro forma template, but rather derived the
articulated reason from the particular facts and circumstances of the case at hand. In
re United Scaffolding, Inc., 377 S.W.3d 685, 688–89 (Tex. 2012) (orig. proceeding).
Even if the new trial order meets the procedural requirements set forth by the Texas
Supreme Court, the new trial order “cannot stand” if the underlying record does not
support the trial court’s articulated reasons. Toyota Motor Sales, Inc., 407 S.W.3d
at 758. Therefore, appellate courts may conduct a merits-based review of new trial
orders. Id.

      Munsch does not challenge the new trial order as being facially invalid but,
instead, only challenges the merits of the new trial order. Therefore, we address
whether the record supports the trial court’s stated reasons for granting a new trial.
See id.
                                           4
                             INCURABLE ARGUMENT

      During cross-examination of Devore, defense counsel asked Devore when his
license was suspended:

            Q. I noticed your friend here drove you here; is that correct?

            A. Yes, sir.

            Q. Will you tell the jury when your license was suspended?

      Devore’s counsel objected and the following exchange took place between the
trial court and Devore’s counsel:

             MR. HOROWITZ: Objection; Your Honor. This is irrelevant.
      It’s prejudicial.

            THE COURT: Sustained.

            MR. HOROWITZ: It has nothing to do with the facts --

            THE COURT: Jury is going to disregard the last line of
      questioning.

            Move on, Mr. Osborn.

            MR. HOROWITZ: I’d just ask the Court to instruct the jury to
      disregard it.

            THE COURT: I just did.

            MR. HOROWITZ: Oh, I’m sorry.

            And ask the Court for a mistrial.

            MR. OSBORN: I have no further questions, Your Honor.

            MR. HOROWITZ: Your Honor, I have no further questions.

                                    *   *       *


                                        5
      THE COURT: Mr. Horowitz, on the record, are you asking for
a mistrial?

     MR. HOROWITZ: I’m afraid if I do and you grant it, my client
may not be happy with me.

      THE COURT: I want to make sure --

      MR. HOROWITZ: I did ask on the record for a mistrial.

       THE COURT: You’re asking for a minute to confer with your
client?

      MR. HOROWITZ: To confer with my client.

      THE COURT: That’s fine.

                              *     *      *

      MR. HOROWITZ: Thank you for the time, Your Honor.

      While we believe that it would be appropriate at this time for the
Court to grant one, we think in the interest of justice and judicial
resources and this jury and the Court’s time, we’d ask that the Court
not grant a mistrial at this time.

      THE COURT: Do you have any other requests that you do want
to make?

        MR. HOROWITZ: I do, but it’s not – I’d ask the Court to hold
its ruling on a mistrial until after we get the verdict.

       I don’t want to make a request for sanctions at this time. It’s just
not in my nature at this time.

                              *     *      *

      THE COURT: No. If he had asked for a mistrial, I would have
granted it. If he would have asked for sanctions, I would have granted
it.


                                    6
      The trial court told the jury to “disregard the last line of questioning”
concerning the suspended license. Devore’s counsel asked for a mistrial. Out of the
presence of the jury, Devore’s counsel, after consulting with Devore, asked “that the
Court not grant a mistrial at this time.” The trial court stated that, if Devore had
asked for a mistrial, it would have granted a mistrial.

      In his motion for new trial, Devore asserted with respect to defense counsel’s
argument:

      By its nature, degree, and extent, the argument constituted reversible,
      harmful error. . . . [T]he error was so prejudicial that it was not curable
      by an instruction to disregard, prompt withdrawal of the statement, or a
      reprimand from the Court. . . . The improper jury argument had a
      probable effect on a material finding and was prejudicial against
      Plaintiff.

      Devore argues in this proceeding that the improper question created the
impression that his license was suspended at the time of the accident and was
suspended for any reason, including punishment for driving while under the
influence or any other major driving violation. Devore also asserts that the question
created the false impression that Devore had lied; that the real reason he suffered
lost wages was due to the suspension of his license rather than pain and discomfort
from the collision.

      Error as to improper jury argument must ordinarily be preserved by a timely
objection, which is overruled. Living Ctrs. of Tex., Inc. v. Penalver, 256 S.W.3d
678, 680 (Tex. 2008) (per curiam). Retraction of the argument or an instruction from
the court can ordinarily cure any probable harm. Id. However, in rare instances, the
probable harm or prejudice cannot be cured. Id. “A complaint of incurable argument
may be asserted and preserved in a motion for new trial, even without a complaint

                                          7
and ruling during the trial.” Phillips v. Bramlett, 288 S.W.3d 876, 883 (Tex. 2009).
“The injection of new and inflammatory matters into a case through argument has
in exceptional instances been regarded as incurable by instruction.” Metro. Transit
Auth. v. McChristian, 449 S.W.3d 846, 855 (Tex. App.―Houston [14th Dist.] 2014,
no pet.) (quoting Standard Fire Ins. Co. v. Reese, 584 S.W.2d 835, 839 (Tex. 1979)).
“Incurable argument includes appeals to racial prejudice; unsupported charges of
perjury; unsupported, extreme, and personal attacks on opposing parties and
witnesses; or baseless accusations of witness tampering.” Id. (citing Reese, 584
S.W.2d at 839). The use of the epithets such as “liar,” “fraud,” “faker,” “cheat”, and
“imposter” are recognized as incurable. Reese, 584 S.W.2d at 840. The party
claiming incurable argument must demonstrate that, based on the record as a whole,
the offensive argument was so extreme that a “juror of ordinary intelligence could
have been persuaded by that argument to agree to a verdict contrary to that to which
he would have agreed but for such argument.” Phillips, 288 S.W.3d at 883 (quoting
Goforth v. Alvey, 271 S.W.2d 404, 404 (Tex. 1954)).

      Devore, who makes his living by driving and making deliveries, testified that
he was unable to work for 11 weeks due to injuries from the accident and is seeking
lost wages of $1,600 per week for those 11 weeks. The question asked by defense
counsel presumed Devore’s license was suspended, because Munsch’s counsel
asked “when” Devore’s driver’s license was suspended. Defense counsel injected
new “facts” into the case unsupported by any evidence. Defense counsel’s question
could have left the jury with the false impression that the real reason for Devore’s
lost wages was due to his suspended license rather than the pain and discomfort from
the accident, which left him unable to drive. See Reese, 584 S.W.2d at 840. The
jury was also left to speculate as to the reason that Devore’s license was suspended,

                                          8
such as a serious driving offense or offenses. The jury reasonably could have
concluded Devore should not have been driving, or was an incompetent driver, and
based on this assumption, found no negligence on the part of Munsch.

      A juror of ordinary intelligence could have been swayed by defense counsel’s
question on Devore’s suspended license to find that Munsch was not negligent when
the juror would have found otherwise. See Phillips, 288 S.W.3d at 883. Considering
the record as a whole, defense counsel’s question posed to Devore on when his
license was suspended could not be cured with an instruction to disregard and the
record supports the trial court’s granting a new trial on this ground. In light of our
disposition on this ground, we need not address whether factually sufficient evidence
supports the jury’s finding that Munsch was not negligent.

                                CONCLUSION

      Munsch has not established that she is entitled to mandamus relief.
Accordingly, we deny Munsch’s petition for writ of mandamus.




                                       /s/       Jerry Zimmerer
                                                 Justice



Panel consists of Chief Justice Frost and Justices Zimmerer and Poissant. (Frost,
C.J., dissenting).




                                             9